DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to amendments filed on 02 March 2021. As per applicant’s request, claims 20-30, 32-39 have been amended. Claims 20-39 are pending in the application.

Response to Arguments
In light of applicant's filing of a Terminal Disclaimer for application no. 15/859,554, the double patenting rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in a follow-up telephone call on 09 April 2021 to applicant interview of 08 April 2021 from James P. Janniello Reg. No. 54197.
The claims have been amended as follows:
35. (Currently Amended) The apparatus of claim 20, wherein the output comprises a plurality of collections of users having common attributes, wherein the common attributes comprise one or more of behavioral attributes, demographic attributes and interest attributes, or more of the output collections of users having common attributes each include a given user profile.

38. (Currently Amended) The apparatus of claim 20, wherein selecting at least one of the collections 

39. (Currently Amended) The apparatus of claim 20, wherein selecting at least one of the collections 

Allowable Subject Matter
Claim 20-39 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 20-21 and further search, claims 20-21 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:




Claims 20 and 21:
...
to generate a graph by performing pairwise comparisons between collections of users having common attributes from respective executions; 
to apply at least one persistency graph algorithm to the graph to find one or more coherent clusters comprising one or more collections of users having common attributes that are persistent across the repetitive executions of the machine learning technique; and 
to produce an output at least in part by selecting at least one of the collections of users having common attributes from at least one of the coherent clusters.

Regarding the cited limitations of claims 20-21, which do not appear to be taught by the prior art: Williams et al. teaches obtaining user profile data from unstructured data and, through repetitive use of a cluster algorithm, generate a plurality of cluster solutions, where each cluster solution comprises clusters of user profiles. Palanciuc et al. teaches developing a graph of device profiles based on pairwise comparisons of clusters. Palanciuc further teaches applying a maximum matching algorithm to the graph to find a maximum cluster matching, and, using the maximum cluster matching, generating a persistent profile identifier.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise generating a graph using pairwise comparisons of collections of users having common attributes found using repeated executions of a machine learning algorithm. The claims further apply a persistency graph algorithm to the graph to find coherent clusters, where coherent clusters comprise collections of users having common attributes that are persistent across the repetitive executions of the machine learning technique. Lastly, using the coherent clusters, collections of users are selected.

When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 20-21 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125